DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dix et al. (2008/0105177 A1).
Dix et al. ‘177, as best viewed in Figs. 1 and 3, shows a plough implement comprising
regarding claim 21,
a main frame (the main frame of element 10) and a plurality of ground engaging tools (the ground engaging tools of element 15), wherein the main frame supports the plurality of ground engaging tools, and
the plough implement comprises a depth adjustment apparatus (an actuator per para. 0018) configured to move at least a first ground engaging tool of the plurality of ground engaging tools with respect to the main frame to enable adjustment of a working depth of the first ground engaging tool;
wherein the plough implement comprises a control unit (102) configured to control the depth adjustment apparatus, wherein the control unit is configured to decrease the working depth of the first ground engaging tool of the plurality of ground engaging tools if an obstacle collision is predicted; and
regarding claim 22,
comprising an obstacle sensor (106) configured to identify obstacles, the obstacle sensor being arranged in front of the first ground engaging tool in a direction of travel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (2008/0105177 A1) in view of Mentzingen (EP 0199313 A2).
Regarding claim 23, Dix et al. ‘122 fails to teach a four-link parallelogram linkage.  Mentzingen ‘313 discloses a plough implement comprising a depth adjustment apparatus, the depth adjustment apparatus including a four-link parallelogram linkage connecting a main frame (1) to a first ground engaging tool (22) [Mentzingen (translation), p. 6, para. 7].  I would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the depth adjustment apparatus of Dix such that it would have included a four-link parallelogram connecting the main frame to the first ground engaging tool, as suggested by Mentzingen.  The motivation for making the modification would have been to include an art-recognized alternative for adjusting the depth of the first ground engaging tool.
Regarding claim 24, Dix et al. ‘122 fails to teach a reversible plough.  Mentzingen ‘313, as embodied in Fig. 6, discloses a reversible plough (Mentzingen, p. 6, para. 5).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plough implement of Dix such that it would have instead comprised a reversible plough, as suggested by Mentzingen.  The motivation for making the modification would have been to include means for turning the soil flat (Mentzingen, abstract).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (2008/0105177 A1) in view of van der Lely (EP 0169619).
Regarding claim 24, Dix et al. ‘122 fails to teach a reversible plough.  van der Lely ‘619, as best viewed in Figs. 2 and 3, discloses a reversible plough comprising a plurality of ground engaging tools (13) connected to a main frame (1), and depth adjustment apparatus (36).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plough implement of Dix such that it would have instead comprised a reversible plough, as suggested by van der Lely.  The motivation for making the modification would have been to facilitate plowing without furrows or ridges.

Allowable Subject Matter
Claims Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dix et al. (2008/0105177 A1).
Dix et al. ‘177, as best viewed in Figs. 1 and 3, shows a plough implement comprising
regarding claim 21,
a main frame (the main frame of element 10) and a plurality of ground engaging tools (the ground engaging tools of element 15), wherein the main frame supports the plurality of ground engaging tools, and
the plough implement comprises a depth adjustment apparatus (an actuator per para. 0018) configured to move at least a first ground engaging tool of the plurality of ground engaging tools with respect to the main frame to enable adjustment of a working depth of the first ground engaging tool;
wherein the plough implement comprises a control unit (102) configured to control the depth adjustment apparatus, wherein the control unit is configured to decrease the working depth of the first ground engaging tool of the plurality of ground engaging tools if an obstacle collision is predicted; and
regarding claim 22,
comprising an obstacle sensor (106) configured to identify obstacles, the obstacle sensor being arranged in front of the first ground engaging tool in a direction of travel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (2008/0105177 A1) in view of Mentzingen (EP 0199313 A2).
Regarding claim 23, Dix et al. ‘122 fails to teach a four-link parallelogram linkage.  Mentzingen ‘313 discloses a plough implement comprising a depth adjustment apparatus, the depth adjustment apparatus including a four-link parallelogram linkage connecting a main frame (1) to a first ground engaging tool (22) [Mentzingen (translation), p. 6, para. 7].  I would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the depth adjustment apparatus of Dix such that it would have included a four-link parallelogram connecting the main frame to the first ground engaging tool, as suggested by Mentzingen.  The motivation for making the modification would have been to include an art-recognized alternative for adjusting the depth of the first ground engaging tool.
Regarding claim 24, Dix et al. ‘122 fails to teach a reversible plough.  Mentzingen ‘313, as embodied in Fig. 6, discloses a reversible plough (Mentzingen, p. 6, para. 5).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plough implement of Dix such that it would have instead comprised a reversible plough, as suggested by Mentzingen.  The motivation for making the modification would have been to include means for turning the soil flat (Mentzingen, abstract).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (2008/0105177 A1) in view of van der Lely (EP 0169619).
Regarding claim 24, Dix et al. ‘122 fails to teach a reversible plough.  van der Lely ‘619, as best viewed in Figs. 2 and 3, discloses a reversible plough comprising a plurality of ground engaging tools (13) connected to a main frame (1), and depth adjustment apparatus (36).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plough implement of Dix such that it would have instead comprised a reversible plough, as suggested by van der Lely.  The motivation for making the modification would have been to facilitate plowing without furrows or ridges.

Allowable Subject Matter
Claims 1, 4, 6-13, 15, 17, 19, 20 and 25-26 are allowed.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
Regarding claim 21, Applicant argues Dix fails to teach a control unit configured to control the depth adjustment apparatus, wherein the control unit is configured to decrease the working depth of a ground engaging tool if an obstacle collision is predicted.  The examiner disagrees and maintains the rejection because whether an operator steers the vehicle or not (“It is likely that some operator intervention will be required…” per para. 0016 means full automation is possible), the controller (102) maintains the functionality for lifting and lowering the drill, boom, or agricultural implement.
In para. 0016, Dix teaches “…to avoid obstacles in the field…leave the computer 102 in control of other functions, particularly those involving…lifting and lowering the drill 10 and/or the boom 30, or other agricultural implement.”
	In para. 0018, Dix teaches “The decision-making apparatus 102 or computer processing unit is configured to combine inputs from the sensor package, the precise positioning apparatus 108, and a digital map of an operating area such as the field 1 in which the vehicle operates to produce a decision output. An actuator (not shown) within the vehicle is configured to respond to the decision output of the decision-making apparatus.”
	In para. 0021, Dix further suggests the claimed functionality with “Also, the device 106 for sensing the position of the planting machine 102 may communicate with instruments for determining the orientation of the machine 10, such as tilt, pitch, and yaw sensors (not shown).” (emphasis added)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
25 October 2022